 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Devontae Moten

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:16-cr-053-RFB

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Third Request)
14   DEVONTAE MOTEN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Devontae Moten, that the
21   Revocation Hearing currently scheduled on October 31, 2019 at 10:45 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties are still in the process of negotiating a resolution. The petition
25   includes new law violations. Additional time is needed to attempt to resolve the matter short of
26   having a hearing.
 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the third request for a continuance of the revocation hearing.
 4        DATED this 18th day of October, 2019.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Raquel Lazo                                /s/ Daniel J. Cowhig
     By_____________________________                By_____________________________
 9   RAQUEL LAZO                                    DANIEL J. COWHIG
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-053-RFB
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     DEVONTAE MOTEN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                          December 19, 2019 at
     Thursday, October 31, 2019 at 10:45 a.m., be vacated and continued to ________________

12                2 00 __.m.;
     the hour of ___:___ p    or to a time and date convenient to the court.

13                     18thday of October, 2019.
            DATED this ___

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
